DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites, on line 2, “is c provided” which should be - - is provided - -.  Appropriate correction is required.
Claim Interpretation
It is important to note, throughout the specification Applicant refer’s to teeth in the assembly as analogous to the balls being utilized. In other words, Applicant utilizes balls to function as gear teeth. This is not a common usage of the word tooth and thus the teeth in the claims will only be interpreted as balls where there is an explicit mention that they are embodied by balls or spherical members.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the first worm teeth” and “the spherical first worm wheel teeth” which lack antecedent basis in the claim.
Claim 26 recites “the second worm wheel teeth” which lack antecedent basis in the claim.

	Claim 33 also recites “the second worm wheel teeth (52) can also be shaped as rotating balls”. As mentioned for claim 26 above, this recitation is indefinite by use of the wording “can also be”. In addition, this limitation appears redundant to the limitation already presented in claim 26 which is an intervening claim tied to claim 33.
	Claim 34 recites “the first worm teeth (15) can be independently processed to obtain the teeth shapes”. It is not entirely clear what the intention of scope is behind this claim language. On the one hand, are the teeth processed or not, the use of the wording “can be” seemingly implies an optional step? On the other hand, if the intention a functional or structural capability of the teeth, then what exact or particular structure thereof allows them to be capable of being independently processed to obtain teeth shape? In other words, would any possible teeth that read on the claim be capable of being processed or are there only very particular types of teeth that allow for said processing? 
	Other intervening claims or claims not mentioned which depend upon these claims that have particular issues would be rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 34 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kuehnle (USP RE26476).
Regarding claim 25, Kuehnle teaches a transmission device including a worm assembly (seen in fig.1) and a worm wheel assembly (14) which are disposed in a casing (22a,b), characterized in that, the worm wheel assembly (14) is accommodated in an approximately sphere spherical cavity of the worm assembly (the approximately spherical cavity is formed via enclosure 37; this is very similar to applicant’s approximately spherical cavity), the worm assembly and the worm wheel assembly achieve primary stage mesh transmission therebetween by means of the first worm teeth (grooves 36a-l read on this) which are provided on the worm assembly and the spherical first worm wheel teeth (43) which are provided on the worm wheel assembly, wherein the teeth surface of the first worm teeth is enveloped by a sphere (enclosure 37 forms a spherical shape at the teeth location), and the first worm teeth are meshed to the first worm wheel teeth from the inside of the spherical cavity (seen in fig.1), and the first worm wheel teeth can reciprocate in the groove of the worm wheel assembly (evident from fig.1; they can reciprocate in the groove), so as to achieve primary stage mesh transmission by meshing with the worm teeth of the worm assembly in a rolling manner (given the claims broadest and most reasonable interpretation, the transmission is achieved in a rolling manner between the interaction of these elements at least in part).
.
Allowable Subject Matter
Claims 16-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656